Exhibit 10.27

 

UNIFORM MEMBER SUGAR MARKETING AGREEMENT

POOL BASIS

 

                THIS AGREEMENT, made effective as of the 1st day of September
2001, by and between UNITED SUGARS CORPORATION, a cooperative association
organized under the laws of the State of Minnesota (hereinafter referred to as
“UNITED”), and AMERICAN CRYSTAL SUGAR COMPANY, a cooperative association
organized under the laws of the State of Minnesota (hereinafter referred to as
“PROCESSOR”).

 

WITNESSETH

 

                WHEREAS, PROCESSOR is a producer–owned and a producer-operated
agricultural cooperative which is organized and operated so as to adhere to the
provisions of Section 15(a) of the Agricultural Marketing Act (12 U.S.C., Sec.
1141j(a)), as amended, and the Capper–Volstead Act of 1922 (7 U.S.C., Sec. 291,
292), and which is engaged in the operation of one or more sugar processing
plants for the purpose of producing one or more forms of refined sugar; and

 

                WHEREAS, UNITED is organized and operated so as to adhere to the
provisions of Section 15(a) of the Agricultural Marketing Act (12 U.S.C., Sec.
1141j(a)), as amended, and the Capper–Volstead Act of 1922 (7 U.S.C., Sec.
291,292), for the mutual help and benefit of its members (“Member” or “Members”)
and for the purposes of acting as a marketing agency for its Members and of
engaging in the business of marketing the refined sugar (whether sold in
packages or in bulk) produced by its Members, including but not limited to,
granulated, liquid, blends, and specialty products; and

 

                WHEREAS, PROCESSOR is a Member of UNITED and wishes to
participate with other Members of UNITED in developing and maintaining a
dependable market for certain products produced by PROCESSOR; and

 

                WHEREAS, UNITED and PROCESSOR desire to enter into a membership
marketing agreement on a pool basis.

 

                NOW, THEREFORE, in consideration of the above, subject to the
respective terms, conditions, and obligations of PROCESSOR and UNITED herein,
UNITED and PROCESSOR agree as follows:

 

                1.             Definitions.  As used in this Agreement, the
following terms shall have the following meanings:

 

                                “Allocation” means the amount of sugar PROCESSOR
is authorized to market if Allotments are implemented pursuant to the Allotment
Statute.

 

                                “Allotments” means an overall allotment of sugar
processed from domestically-produced sugarcane and sugar beets, as defined and
contemplated by the Allotment Statute.


                                “Allotment Statute” means 7 USC § 1359aa, et.
seq. (1991) and amendments thereto, or subsequent statutes providing for
marketing allotments.

 

                                “Assets Costs” shall mean carrying costs of
assets associated with Product shipping, packaging, warehousing (including all
costs historically included by UNITED as warehousing costs), and storage
functions, including depreciation and interest.

 

                                “Beet Processing Season” means the period of
time generally from September through August during which a Beet Producer
processes beets, thick juice and extract into refined sugar.

 

                                “Beet Producer” means a Member that processes
beets and thick juice into refined sugar.

 

                                “Cane Processing Season” means the period of
time generally from mid-October through March during which time a Cane Producer
processes cane into feedstock for a refinery.

 

                                “Cane Producer” means a Member that processes
cane into refined sugar.

“Crop Year” means the crop year established by the Beet Producers for their own
business operations.

 

                                “Fiscal Year” means the fiscal year of UNITED,
which begins on September 1 and ends on August 31.

 

                                “Force Majeure” means any (i) fire, freeze,
accident, explosion, construction delay, hurricane, flood, act of God, inability
to obtain electric power or fuel, inability to obtain any required permits or
licenses, government law, directive or regulation; or the effect of the
application of any governmental law, directive or regulation, or any like
contingency, beyond a party’s reasonable ability to control or avoid; and (ii)
labor dispute or strike, from whatever cause arising and regardless of whether
the demands of the employees involved are reasonable and within the affected
party’s power to concede.

 

                                “Finished Product” or “Finished Products” means
those Products that have been granulated or otherwise made ready for marketing
to third parties.

 

                                “Member” means a member or shareholder of UNITED
who is entitled to vote.

 

                                “Net Selling Price” means the gross proceeds
realized by UNITED from sales of Products produced by PROCESSOR and the other
Members in the Primary Pool, less expenses directly attributable to the Primary
Pool, including all costs, charges or expenses attributable to the marketing and
sale of pooled Products, including without limitation salaries, wages and other
benefits of UNITED’s employees, office expense and appropriate consulting fees,
and all costs of transportation of the pooled Products.

 

                                “Operating Costs” means operating costs
associated with Product shipping, packaging, warehousing (including all costs
historically included by UNITED as warehousing costs) and storage functions
including, without limitation, labor (including direct and indirect costs, such
as employee benefits, insurance, etc.), supplies, and utilities.


                                “Pool Year” means the pool year of the Primary
Pool, which coincides with the Fiscal Year of UNITED, which begins on September
1 and ends on August 31.

 

                                “Primary Pool” means Product of each Member that
is pooled for each Fiscal Year with Products of other Members as agreed to in
Section 6.1.

 

                                “Product” or “Products” means refined sugar
produced by PROCESSOR during the term of this Agreement, including but not
limited to, granulated, liquid, blends, specialty products, thick juice, extract
and other forms of ungranulated sugar.

 

                                “Pro Rata Share” shall be equal to a fraction,
with PROCESSOR’s estimated annual production of Product (on a sugar equivalent
basis) included the Primary Pool as the numerator and total estimated annual
pool production of Product (on a sugar equivalent basis) for PROCESSOR and the
Members included in the Primary Pool as the denominator.

 

                                “Purchased Sugar” has the meaning set forth in
Section 19.4.

 

                                “Term” has the meaning set forth in Section 17.

 

                2.             Appointment of UNITED as Sales Agent.

 

                2.1           United Appointed Sales Agent.  PROCESSOR appoints
and designates UNITED to act as its sole worldwide agent in the sale and
marketing of the Products.  UNITED accepts such appointment and agrees to act as
the sales agent and pool administrator in accordance with the terms of this
Agreement.  PROCESSOR agrees that UNITED may employ all such persons and
agencies as it determines to be necessary to carry out its obligations under
this Agreement.  It is understood and agreed that UNITED may market Products
under the various trademarks and trade names of PROCESSOR (if any) pursuant to a
royalty free license agreement with respect to such trademarks and trade names,
the form of which agreement shall be mutually agreed upon by PROCESSOR and
UNITED.

 

                2.2           United Authorized to Pass Title.  UNITED agrees,
and is hereby empowered by PROCESSOR, to sell in its own name, and pass title on
behalf of PROCESSOR, all Product produced by PROCESSOR during the Term of this
Agreement to such purchasers, at such time or times, at such place or places, in
such manner and on such prices or terms as UNITED determines to be in the best
interests of PROCESSOR and other Members of UNITED.

 

                2.3           Products not included in this Agreement.  UNITED
shall have no rights, and nothing herein contained shall be deemed to create
rights in UNITED, in and to any other products produced by PROCESSOR (other than
refined sugar).

 

                2.4           Procurement of Additional Product.  It is
understood and agreed that UNITED may from time to time procure certain Products
from third parties in order to meet the requirements of sales contracts or as
otherwise determined to be in the best interest of PROCESSOR and the other
Members of UNITED.  PROCESSOR and UNITED agree that UNITED shall act as an agent
for PROCESSOR in connection with such purchases of Products and that the costs
of acquiring such Products and revenues received from the sale of such Products
shall be allocated to PROCESSOR and other Members of UNITED on the same basis as
allocations from the pool for which the Products were purchased.


                3.             Packaging.  PROCESSOR intends to have the
capacity to sell Product in bulk as well as in packages.  It is understood that
production and packaging constraints will limit the volume and mix of packages
that can be produced at any one time, and accordingly, UNITED agrees to
coordinate orders for packaged Product taking into consideration PROCESSOR’s
production and packaging limitations.

 

                4.             Production and Delivery.

 

                4.1           Timing of Production.  It is anticipated that
PROCESSOR will produce Finished Products during its campaign on an approximately
even monthly schedule.  However, PROCESSOR acknowledges that UNITED’s
requirements may be greater in certain specified months and less in others. 
Accordingly, subject to mutual agreement of the parties, UNITED will endeavor to
coordinate demands with PROCESSOR’s production and storage capacities.  At
UNITED’s request, PROCESSOR will attempt to maximize production in any month in
order to accommodate customer demand.

 

                4.2           Product Production Schedules.  PROCESSOR shall
provide to UNITED by June 1 of each Fiscal Year during the Term a preliminary
estimated production schedule (specifying volume and dates) of Product for the
next following Fiscal Year and will provide a revised estimated production
schedule of Product by July 1 of each such year, reflecting any changes from the
June preliminary estimate.  UNITED and PROCESSOR shall jointly develop a
production and delivery schedule plan for each Fiscal Year that will attempt to
accommodate, as much as reasonably possible, the dual goals of maximizing the
price to be paid to PROCESSOR and maximizing production efficiencies, with the
objective of selling all of PROCESSOR’s production of Product each year.

 

                4.3           Weekly Delivery Amounts.  Estimated weekly
delivery schedules of Finished Product, including quantities, and bulk and
packaging requirements for each week of each month, shall be agreed upon by the
parties at least seven (7) days in advance of the month to which they apply. 
The parties shall use reasonable efforts, recognizing customer demand, to
accommodate each other in setting such schedules.

 

                5.             Billing and Collection.  All sales made by UNITED
shall be billed on invoices of UNITED and all receipts shall be collected by
UNITED.

 

                6.             Pooling of Product.

 

                6.1           Agreement to Pool Product.  UNITED and PROCESSOR
agree that the Products to be sold by UNITED hereunder shall be pooled for each
Fiscal Year with Products of the other Members of UNITED in the Primary Pool. 
UNITED by action of its Executive Committee shall have the discretion to create
additional pools as deemed reasonably necessary for the equitable treatment of
all Members and to create accounting standards for such additional pools.


                6.2           Adjustments for Beet Producers.  In order to
include sales of carry-over Product produced by a Beet Producer in a given Beet
Processing Season in the Primary Pool applicable to the Fiscal Year in which the
Beet Processing Season occurred, even though delivery may occur following August
31 of such year, the Product to be included in calculating UNITED’s Primary Pool
in each Fiscal Year shall be the amount of Product (on a sugar equivalent basis)
produced by the Beet Producer during the applicable Fiscal Year.

 

                6.3           Adjustments for Cane Producers.  In order to
coordinate the Cane Processing Season with the Beet Processing Season, the
amount of cane Products to be included in calculating a Primary Pool shall be
the amount of cane Product (on a sugar equivalent basis) produced by the Cane
Producer during the applicable Fiscal Year, less the cane Product (on a sugar
equivalent basis) produced by the Cane Producer that was allocated to the prior
Fiscal Year, plus Cane Producer’s estimate as of August 31 of that Fiscal Year
of the Product (on a sugar equivalent basis) to be produced from and including
September 1 through October 15 of the next Fiscal Year; provided however, unless
otherwise mutually agreed, in no event shall the estimated production from and
including September 1 through October 15 of the next Fiscal Year exceed 12% of
the PROCESSOR’s average actual production of Product during the previous three
Fiscal Years of UNITED.

 

                7.             Price for Product.

 

                7.1           Price.  UNITED shall pay to PROCESSOR the
PROCESSOR’s Pro Rata Share of the Net Selling Price for all Products sold by
UNITED hereunder.

 

                7.2           Timing of Payment to Members.  As sales of
Finished Product are made by UNITED from the Primary Pool, the gross cash
receipts received by UNITED from the sale of such Finished Products shall be
paid daily to PROCESSOR and the other Primary Pool participants on the basis of
their estimated proportionate share of the Finished Product to be produced by
PROCESSOR and each of the other participants in the Primary Pool during that
Fiscal year.  Because gross cash receipts are distributed daily, UNITED shall
borrow from its line of credit in order to cover its monthly operating costs,
subject to prompt reimbursement by PROCESSOR of PROCESSOR’s Pro Rata Share of
the expenses (such expenses are set forth in the definition of Net Selling
Price) that are incurred by UNITED during the month.

 

                7.3           Adjustments for Changes to Production Estimates. 
The determination of PROCESSOR’s proportionate share of gross cash receipts
shall be based on UNITED’s best estimate of the amount of Finished Products
anticipated to be produced in such year by PROCESSOR and each other participant
in the Primary Pool, and shall be adjusted by UNITED periodically as production
figures are more precisely determined.  Such adjustments shall reflect an
interest charge to be paid by any Primary Pool participant who has received
excess distributions based on the preliminary production estimates and such
interest shall be paid to the Primary Pool participant(s) who received less than
full distributions.  For purposes of this paragraph, interest charges shall be
the prime rate charged by UNITED’s principal lender for thirty (30) day seasonal
fixed rate financing for the period in question.  As soon as exact information
and production figures are available, UNITED shall determine PROCESSOR’s final
proportionate share of the gross cash receipts for the Primary Pool during the
Fiscal Year, and appropriate adjustments, together with interest charges as
provided above, shall be made.  The final accounting for the Primary Pool shall
be made no later than the ninetieth day following the last day of each Fiscal
Year.


                7.4           Lien on PROCESSOR Assets.  PROCESSOR hereby agrees
to grant UNITED a security interest in all Product inventory of PROCESSOR (and
related proceeds thereof) to secure payment by PROCESSOR of all indebtedness of
PROCESSOR to UNITED, including, but not limited to, any over advance of proceeds
from the sale of Products.  Such security interest shall arise ten (10) business
days following written notice from UNITED to PROCESSOR indicating that PROCESSOR
has received an over advance of proceeds from the sale of Finished Products, and
shall remain effective for the period that the over advance is outstanding. 
Such security interest shall be automatically subordinate to any prior or future
security interests granted by PROCESSOR to the Commodity Credit Corporation, and
to any prior security interests granted to other lenders.  PROCESSOR agrees to
execute such financing statements or other documents as may be reasonably
requested by UNITED to evidence the security interest.

 

                8.             UNITED’s Books and Records.  UNITED shall keep
accurate records of costs, sales, and distributions of Primary Pool proceeds in
accordance with sound and generally accepted accounting practices.  Said records
shall be at all reasonable times fully available for inspection and copying by
PROCESSOR or its certified public accountants.  All records of the Primary Pool
and any special pool that is created shall be audited annually by UNITED’s
regular Independent Certified Public Auditors and the audit report made
available to PROCESSOR.

 

                9.             Budget of Marketing Costs.  UNITED shall prepare
an annual budget or estimate of all direct and indirect marketing costs for the
Primary Pool.  It is the intention of UNITED to secure independent financing for
costs associated with the marketing of Products as reflected in the budget.

 

                10.           Product Specifications, Quality Standards, and
Handling of Products of Substandard Quality.

 

                10.1         Specifications.  PROCESSOR agrees to comply with
UNITED’s Specifications for Products, which specifications prescribe standards
and procedures for quality control, storage, and shipment of Products, and which
are attached hereto as Schedule A.   In addition, PROCESSOR agrees to comply
with UNITED’s Quality Assurance Policy that is attached hereto as Schedule B.  
Any changes to the specifications or Quality Assurance Policy shall be mutually
agreed upon by UNITED and the Members.

 

                10.2         State and Federal Regulations.  All Products
delivered to or at the order of UNITED shall conform to quality and other
standards prescribed by applicable state and federal rules and regulations.

 

                10.3         Substandard Product.  Product that fails to meet
the specifications or the Quality Assurance Policy and which cannot be sold
without discounting, shall be considered substandard for purposes of this
Agreement.  Product of substandard quality shall be withheld from the Primary
Pool and marketed by UNITED, with proceeds of the sale of such Product, less all
direct and indirect selling expenses, distributed to PROCESSOR; in the
alternative, PROCESSOR and UNITED may mutually agree that Product of substandard
quality may remain in the Primary Pool and be charged with the additional costs
relating to the substandard quality of the Product, including any necessary
discounts.


                11.           Storage of Product.  PROCESSOR shall store its
Product as the parties shall mutually agree.  At the earliest reasonable time
after processing commences in each Fiscal Year and as soon as Product has begun
to be placed in storage, PROCESSOR shall deliver daily Product inventory reports
to UNITED.  All Product included in the daily inventory shall be included in the
Primary Pool for the appropriate Fiscal Year even though the Product remains on
the premises of PROCESSOR.

 

                12.           Risk of Loss and Insurance.

 

                12.1         Risk of Loss.  PROCESSOR covenants and agrees that
it shall bear the risk of loss of all Products produced by PROCESSOR or any
portion thereof until earlier of the time (i) the Products are delivered to the
buyer of the same; or (ii) at the time it is no longer possible to identify the
Product as that of PROCESSOR (i.e., commingled or processed Product), at which
time the risk of loss shall pass to UNITED; provided, however, that PROCESSOR
shall continue to be the owner of the Product until the Product is sold to the
buyer.  Whenever UNITED shall have possession or control over the Product prior
to sale to the buyer, UNITED shall act strictly as custodian thereof in
accordance with the provisions of this Agreement.

 

                12.2         Processor to Maintain Insurance.  PROCESSOR
covenants and agrees, at its sole cost and at all times during the Term of this
Agreement, to maintain in force an insurance policy or policies covering loss,
theft or damage to the Products from any cause whatsoever until the shipment of
the same to the buyer, in amounts not less than the full insurable value
thereof, and product liability insurance in amounts required by UNITED from time
to time, which product liability insurance shall name UNITED as an additional or
a named insured.

 

                12.3         UNITED to Maintain Insurance.  UNITED covenants and
agrees, at all times during the Term of this Agreement, to maintain in force
during the period for which it bears the risk of loss, an insurance policy or
policies covering loss, theft or damage to the Products from any cause
whatsoever in amounts not less than the full insurable value thereof, and
product liability insurance in amounts deemed reasonable by UNITED, which
product liability insurance shall name PROCESSOR as an additional or named
insured.

 

                12.4         Certificates of Insurance.  Insurance policies
shall be taken out with responsible insurance companies licensed to write
insurance in Minnesota, in the case of UNITED, and in the appropriate state, in
the case of PROCESSOR, and each shall not be canceled or altered without ten
days’ written notice to UNITED and PROCESSOR.  Each party shall furnish the
other party with certificates of insurance for policies required hereunder,
together with a summary of the terms and conditions of the policy or policies,
and the date on which the same expire.

 

                13.           Orders.  Regardless of factory or warehouse
designation, the proceeds from sales orders shall be credited to the Primary
Pool for the appropriate Fiscal Year.  UNITED shall consider car loadings,
points of destination, capacity of tanks or warehouses, size of inventories
stored therein and other pertinent factors in selecting the factory, warehouse
or warehouses from which delivery shall be made.

 

                14.           Logistics Function.  UNITED shall be responsible
for performing all normal logistics functions relating to the shipment of all
Products produced at PROCESSOR’s plant.  Direct or indirect costs of UNITED
associated with the performance of the logistics functions related to Products
shall be a marketing expense of the Primary Pool.


                15.           Information from PROCESSOR.  PROCESSOR shall,
whenever requested by UNITED, furnish to UNITED production and related
statistical data for Products prepared on a daily basis, and shall make its
books and records related thereto available at all reasonable times for
inspection by UNITED.  PROCESSOR shall not be required to release information
concerning PROCESSOR’s proprietary processes or costs (other than reimbursable
Asset Costs and Operating Costs) which costs shall be provided in sufficient
detail to satisfy UNITED’s reasonable requirements in connection with the
reimbursements provided for in Section 16 hereof), or other confidential
financial information.  PROCESSOR further agrees, upon request of UNITED, to
furnish UNITED with samples of Products for grading or selling purposes.

 

                16.           Pool Expenses Incurred By PROCESSOR.

 

                16.1         PROCESSOR shall be reimbursed out of the Primary
Pool for its Asset Costs and its Operating Costs; provided however, that storage
costs of thick juice from beets or raw cane refinery feedstock shall only be
reimbursable pursuant to the Storage Reimbursement Guidelines set forth in
Schedule C.

 

                16.2         UNITED shall credit the PROCESSOR for Asset Costs
and Operating Costs within thirty (30) days of submission of PROCESSOR’s written
cost breakdown.  In the event there is a dispute regarding the amount of such
reimbursement, UNITED shall credit the undisputed amount and if the parties are
unable to resolve the disputed amounts within thirty (30) days from the date
payment is due, the controversy shall be resolved in the manner provided in
Section 21 hereof.

 

                16.3         PROCESSOR shall, prior to the construction or
installation of any new assets to be charged to the Primary Pool, obtain
approval from UNITED for such construction or installation.

 

                17.           Term of Agreement:  Termination.

 

                17.1         Term.  The term of this Agreement shall commence on
the date hereof and shall continue through August 31, 2003 (the “Initial Term”)
and from Fiscal Year to Fiscal Year thereafter (the “Renewal Terms”) until
terminated as provided herein.  “Term” shall mean the initial term and any
Renewal Terms, as provided herein.

 

                17.2         Termination by Producer by Reason of Dissent. 
During the Term, PROCESSOR shall have the right to terminate this Agreement,
without penalty, by Notice delivered to UNITED twelve months prior to the
effective date of termination, if the PROCESSOR dissents from any of the
following actions taken by UNITED:

 

                                17.2.1.             Changes in UNITED’s
strategic plan;

 

                                17.2.2.             Merger of or acquisition by
UNITED;


                                17.2.3.             Amendment to the Articles of
Incorporation or By–Laws of UNITED; or

 

                                17.2.4.             Admission of a new member
into UNITED.

 

                17.3         Termination by Either Party After the Initial
Term.  Either party has the right to terminate this Agreement at the end of the
Initial Term and thereafter by giving written notice by registered mail to the
other party of such termination as follows:

 

                                17.3.1.             Notice of termination to be
effective at the conclusion of the Initial Term shall be given prior to May 1,
2002.

 

                                17.3.2.             Notice of termination to be
effective at the conclusion of a Renewal Term shall be given prior to May 1 of a
given year to be effective on August 31 of the subsequent year (e.g., notice
given on April 30, 2004 is effective August 31, 2005).

 

                17.4         Termination Pursuant to the By–Laws of the UNITED. 
In the event membership in UNITED is terminated pursuant to the provisions of
the By–Laws of UNITED, this Agreement shall terminate effective the date of
termination of membership; provided, however, that UNITED shall have the
obligation to purchase from PROCESSOR and the PROCESSOR shall have the
obligation to sell Products in the quantities and under the payment terms
provided in this Agreement for the next succeeding twelve (12) month period
following termination; further provided, that in no event shall UNITED or
PROCESSOR be required to take any actions that could jeopardize UNITED’s status
as a common marketing agent under Capper–Volstead Act.

 

                17.5         Performance Following Termination.

 

                                17.5.1.             Following termination of
this Agreement, as provided in Sections 17.1, 17.2, or 17.3 above, PROCESSOR
shall have the obligation to sell its Pro Rata Share of any Product for which
UNITED has, as of the date of notice of termination, made commitment to deliver
to a third party buyer under the payment terms provided for in this Agreement.

 

                                17.5.2.             The rights and obligations
with respect to the marketing of PROCESSOR’s Products shall continue in effect
until all of such pooled Products have been sold by UNITED and PROCESSOR’s
pro–rata share of the Net Selling Price from sales of Primary Pool Products
produced by UNITED’s Members during such years and reimbursable costs and
expenses have been distributed to PROCESSOR and UNITED’s Members.

 

                18.           Representations, Warranties, and Indemnifications.

 

                18.1         Representations By Processor.  PROCESSOR represents
and warrants that it is not under contract or obligation to sell, market,
consign or deliver any of the Products committed to the pools under this
Agreement to any other person, firm, association, corporation or other entity. 
Further, PROCESSOR shall defend and hold harmless UNITED from any costs, claims,
liabilities, suits or other proceedings or actions of any nature or kind
whatsoever arising from or connected with any such prior agreement, contract or
arrangement or the termination or cancellation of any prior agreements,
contracts or arrangements.


                18.2         Representations By UNITED.  UNITED represents and
warrants that it has the power and authority to enter into this Agreement, sell
the Products committed to the pools and otherwise to fulfill its obligations
under this Agreement.  Further, UNITED shall defend and hold harmless PROCESSOR
and its employees, agents and shareholders, from any costs, claims, liabilities,
suits or other proceedings or actions of any nature or kind whatsoever arising
from or connected with any sales by UNITED of Products hereunder.

 

                18.3         Indemnification By PROCESSOR.  PROCESSOR hereby
agrees to indemnify and hold harmless, UNITED, its Members, and their respective
employees, from and against any claims, losses or liabilities arising out of, or
resulting from, the production, on–site storage or loading of any Products which
are marketed by UNITED pursuant to this Agreement.

 

                18.4         GMO Product.  PROCESSOR warrants and represents
that it will not knowingly deliver, without the prior written consent of UNITED,
any Product to UNITED that is produced in whole or in part from transgenic seed
or other genetically modified organisms used by  PROCESSOR, PROCESSOR’s growers,
or which is in any manner acquired by PROCESSOR from another party (“GMO
Product”).  PROCESSOR shall indemnify, defend and hold USC and each of its
Members and their respective directors, officers, employees, representatives and
agents (each an “Indemnitee”) harmless from and against all liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(including, without limitation, attorneys' fees and expenses, product recall
and/or re-routing expenses and other incidental, consequential, special and
punitive damages) (collectively, the “Liabilities”) imposed upon, incurred by or
asserted against the Indemnitee that result directly from the supply by
PROCESSOR of any GMO Product to UNITED pursuant to this Agreement.

 

                18.5         Indemnification By UNITED.  UNITED hereby agrees to
indemnify and hold harmless, PROCESSOR, and its employees, agents and
shareholders from and against any claims, losses or liabilities arising out of,
or resulting from, the actions or omissions of UNITED, its employees or agents
with respect to the Product, from and after the time risk of loss of PROCESSOR’s
Product transfers.

 

                18.6         Conformance with Articles and Bylaws.  PROCESSOR
accepts and agrees to conform to and abide by the provisions of the Articles of
Incorporation and Bylaws of UNITED and all amendments thereto during the Term of
this Agreement.

 

                18.7         Non-Waiver of Rights.  PROCESSOR agrees that UNITED
shall have all rights and remedies provided by law and in the Bylaws of UNITED
in the event of a breach or threatened breach by PROCESSOR of this Agreement. 
UNITED represents that all other Members either have entered into or will be
required to enter into identical Member marketing agreements for the marketing
of pooled Products produced by the other Members.


                19.           Marketing Allotments and Allocations.

 

                19.1         Allocation is Property of PROCESSOR.  In the event
Allotments and Allocations are implemented pursuant to the Allotment Statute,
any Allocation attributable to PROCESSOR shall be the property of PROCESSOR.

 

                19.2         Product in Excess of Allocation.

 

                                19.2.1.             Products in excess of
PROCESSOR’s Allocation shall not be included in the Primary Pool but will be
marketed as follows:

 

                                                        19.2.1.1.          By
PROCESSOR, to a non-Member processor, and not to a domestic user or consumer of
sugar;  provided however, that UNITED shall be reimbursed for all direct costs
relating to the storage or handling of any such Product by UNITED;

 

                                                        19.2.1.2           In
the alternative, PROCESSOR and UNITED may mutually agree that Products in excess
of PROCESSOR’s Allocation shall be marketed by UNITED as part of an alternative
or separate pool that is created for each affected PROCESSOR.  If UNITED markets
the Product that is in excess of the PROCESOR’s allocation, PROCESSOR may elect
to have Product in excess of its Allocation marketed by UNITED in the current
year (in the export market or other markets that do not violate the Allotment
Statute) or carried over by UNITED to the next Fiscal Year;

 

                                                        19.2.1.3          
Nothing in this Section 19.2.1 shall preclude PROCESSOR from selling Product in
excess of its Allocation to another Member.

 

                                19.2.2              In the event PROCESSOR has
Product in excess of its Allocation that is being stored by UNITED, any
additional incremental costs incurred as a result of such storage shall be
charged to PROCESSOR as part of the operation of the separate pool and shall not
be shared by other participants in the Primary Pool.

 

                19.3         Net Selling Price Based Upon Allocation Volume.  In
the event of Allotments, Net Selling Price of Primary Pool and net selling price
of non–Primary Pool Product shall be determined in a manner consistent with the
provisions of Section 7 of this Agreement, but shall be based upon the
PROCESSOR’s Allocation volume rather than the volume of Product produced in the
Fiscal Year.

 

                19.4         Purchased Sugar.  If Allotments and Allocations are
implemented, Products that are purchased (“Purchased Sugar”) by a Member from a
third party or from another Member shall be included in the Pro Rata Share 
(subject to adjustment pursuant to Section 7.2) and, included in the Primary
Pool; provided however, that the quantity of Purchased Sugar shall not exceed
the allocation of the purchasing Member.


                20.           Force Majeure.

 

                20.1         Notification and Efforts to Minimize.  Neither
party shall be liable to the other for failure to perform any part of this
Agreement if such failure results from the occurrence of an event of Force
Majeure, provided that the party affected by the event (i) notifies the other
party of such event promptly upon learning of the occurrence of the event, such
Notice (as hereinafter defined) to include the anticipated effect of such event
on the performance of such party under this Agreement and (ii) uses its best
efforts to minimize delays and/or non–performance caused by such event.

 

                20.2         Release from Liability.  Each party shall be
completely released from all liability to the other arising as a consequence of
any excused performance caused by an event of Force Majeure, including, but not
limited to, all claims for incidental, special or consequential damages.

 

                21.           Dispute Resolution.

 

                21.1         Agreement to Arbitrate.  Any dispute, controversy
or claim arising out of or relating to this Agreement that cannot be resolved
amicably between the parties shall be finally resolved by arbitration in
Chicago, Illinois, or such other location as may be mutually agreed upon, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”); provided however, that the plaintiff in any claim for
damages exceeding $10,000,000 may seek judicial resolution in any court of
competent jurisdiction and shall not be subject to this Section.  Any
arbitration shall be held before a panel of three (3) arbitrators mutually
agreed to between the parties, one of whom shall be familiar with the sugar
industry.  If the parties are unable to agree upon the selection and appointment
of arbitrators within thirty (30) days of a written demand for arbitration, then
arbitrators shall be appointed by the AAA pursuant to its Commercial Arbitration
Rules.

 

                21.2         Discovery.  In connection with any such
arbitration, the parties further agree to participate in the exchange of
information and documentation through discovery pursuant to the rules
established by the arbitrators.

 

                21.3         Authority of Arbitrators.  The arbitrators shall
have full authority to render any form of legal or equitable relief to address
the parties’ dispute, including an award of monetary damages and/or injunctive
relief; provided, however, that in no event shall the arbitrators have the power
to include any element of punitive or exemplary damages in the arbitration
award.  Judgment upon any award for any legal or equitable relief so rendered by
the arbitrators shall be considered final and binding and may be entered in any
state or federal court of competent jurisdiction.

 

                22.           Complete Agreement.  The parties agree that this
Agreement constitutes the complete agreement of the parties with respect to the
subject matter hereto and there are no oral or other conditions, promises,
representations or inducements in addition to oral variance with any of the
terms hereof, and that this contract represents the voluntary and clear
understanding of both parties fully and completely.


                23.           Assignment.  Neither PROCESSOR nor UNITED may
assign this Agreement without prior written consent of the other party and the
other Members who have entered into identical pool marketing agreements with
UNITED.

 

                24.           Waiver of Breach.  No waiver of a breach of any of
the agreements or provisions contained in this Agreement shall be construed to
be a waiver of any subsequent breach of the same or of any other provision of
this Agreement.

 

                25.           Notices.  Whenever notice is required by the terms
hereof, it shall be given in writing by delivery or by certified or registered
mail addressed to the other party at the following address or such other address
as a party shall designate by appropriate notice:

 

If to UNITED:

 

                UNITED SUGARS CORPORATION

                7801 E. Bush Lake Road

                Bloomington, Minnesota 55439

                Attn:  President

 

                With a copy to:

 

                Robert G. Hensley, Esq.

                Dorsey & Whitney LLP

                220 South 6th Street

                Minneapolis, Minnesota 55101

 

                If to PROCESSOR:

 

                AMERICAN CRYSTAL SUGAR COMPANY

                101 North Third Street

                Moorhead, MN 56560

                Attention:  CEO

 

If notice is given by mail, it shall be effective two (2) days after mailing.

 

                26.           Construction of Terms of Agreement: 
Modification.  The language in all parts of this Agreement shall be constructed
as a whole according to its fair meaning and not strictly for or against any
party hereto.  Headings in this Agreement are for convenience only and are not
construed as a part of this Agreement or in any defining, limiting or amplifying
the provisions hereof.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and shall not be modified in
any manner except by an instrument in writing executed by the parties hereto. 
In the event any term, covenant, or condition herein contained is held to be
invalid or void by any court of competent jurisdiction, the invalidity of any
such term, covenant or condition shall in no way affect any other term, covenant
or condition herein contained.


                27.           Successors and Assigns.  Subject to the other
provisions of this Agreement, all of the terms, covenants and conditions of this
Agreement shall inure to the benefit of and shall bind the parties hereto and
their successors and assigns.

 

                IN WITNESS WHEREOF, UNITED and PROCESSOR have executed this
Agreement effective the day and year first above written.

 

UNITED SUGARS CORPORATION

 

 

By:

/s/ Thomas M. McKenna

Its:

President

 

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

By:

/s/ James J. Horvath

Its:

President and CEO

 


 

 

Schedule A

{Section 10.1}

 

Specifications for Products

(Attached)

 

 


Schedule B

{Section 10.1}

 

Quality Assurance Policy

 

 

PURPOSE:

 

The purpose of the Quality Assurance function at UNITED is to provide guidance
and direction to operational groups in the development, implementation and
maintenance of Quality Systems.  Quality Systems are those systems designed to
assure products and services of the Member companies meet the expectations of
the targeted customer segments.

The Quality Assurance group will accomplish this through development,
implementation and audit of systems and standards that will be developed and
implemented that define customer expectations as well as documenting the
performance of the Member companies against those standards.

 

STRATEGY:

 

The vehicle through which the above will be accomplished will be a system of
documented policies and procedures defining the activities that will occur
within each of the operational groups providing product for sale.

 

The basis for those policies and procedures will be a combination of FDA
requirements as well as standards communicated by UNITED’s primary customer
segments.

 

Policies and procedures that will be defined, include but are not limited to:

 

Product Safety/Regulatory (FDA):

 

                                                        *      Good
Manufacturing Practices (21 CFR Part 110 of the Food Drug and Cosmetic Act).

 

                                                        *      HACCP (Hazards
Analysis and Critical Control Points)

 

                                                                (The two systems
noted above are made up of a number of audit and process management activities
designed to assure the safety of the product that is produced, stored and
distributed by internal facilities as well as outside agents of the company
[i.e. copack facilities, facilities that produce and ship product under
agreement with UNITED and Outside Distribution Facilities/Public Warehouses]).

 

Product Quality/Functionality

 

                                                        *      Product Standards
for each product sold and distributed through UNITED will be defined.  Standards
(for product as shipped) will typically be defined by any or all of the
following:


 

                                                                               
*Flavor/Odor

                                                                               
*Color

                                                                               
*Moisture

                                                                               
*Ash

                                                                               
*Sediment

                                                                               
*Visible Specks

                                                                               
*Floc

                                                                               
*Invert

                                                                               
*Specific Rotation

                                                                               
*Granulation

                                                                               
*Density

                                                                               
*Flowability

                                                                               
*Pesticides/heavy metals

                                                                               
*Specific trace element analysis

                                                                                               
As defined by the customer segment (i.e.

                                                                                               
bottling and National Formulary)

                                                                               
*Microbiology standards

 

                                                        *      Process Control
Systems/Documentation

 

                                                                Process Control
Systems are those control systems by which each producing facility manages their
process to produce product which meet the approved product standards as shipped.

 

                                                                Each Member
facility will document, through a Standard Operating Procedures format, the
methods utilized to assure processes are operated in a consistent controllable
manner.

 

 


Schedule C

{Section 16.1}

 

Parameters for Including Tanks as an Expense of the Primary Pool

UNITED SUGARS

 

The PROCESSOR’s shall be reimbursed out of the Primary Pool for its storage
costs of thick juice from beets or raw cane refinery feedstock only if, in the
judgment of UNITED, there is a benefit to the Primary Pool.  The assets costs
associated with the storage of thick juice in tanks and the storage of raw
sugar  will be an expense of the Primary Pool when the use/increased use of
these assets at UNITED's request will lower the overall costs to the Primary
Pool.  Generally, this would happen anytime UNITED forces increased use of the
these tanks or raw storage over and above what is already incorporated into the
member's annual plant production schedule for that campaign.

 

In the event UNITED requests the use/increased use of assets for the storage of
thick juice in tanks or the storage of raw sugar, the Primary Pool shall pay the
PROCESSOR’s asset costs as follows:

 

                                For each month (regardless of the number of days
of storage used by UNITED during such month) that UNITED requests use of tanks
or raw storage, the PROCESSOR shall be reimbursed for 1/12th of its annual asset
cost for the utilized storage.

 

                                The storage requested by UNITED and the
subsequent withdrawal from storage shall be on a first-in, first-out basis with
respect to PROCESSOR’s total storage.

 

                                The storage rate charged by PROCESSOR for the
use of tanks or raw storage shall be calculated based upon the percentage of
storage utilized by UNITED multiplied by PROCESSOR’s average cost of all tanks
or raw storage that are routinely utilized by PROCESSOR for storage of thick
juice or raw cane refinery feedstock.

 

                                PROCESSOR shall be reimbursed for incremental
refining costs that directly result from reimbursable storage covered by this
Schedule C.

 

 